DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed 2/9/22 have been considered.

Response to Amendment
	1. The amendment filed 2/9/22 has been entered.
	2. Claims 1-18 and 21-22 have been entered.
	3. The amendment filed 2/9/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson United States Patent Application Publication US 2016/0371507 in view of Davis United States Patent Application Publication US 2011/0302288 in further view of Touboul United States Patent Application Publication US 2007/0199060.
claim 1, Jakobsson discloses a computer-implemented method for automatically blocking the use of one or more tracking tools during the use of a website by a user, the method comprising: 
scanning, by computing hardware, one or more webpages associated with a website to identify one or more tracking tools associated with the one or more webpages (Jakobsson, para [0064], with reference to fig 2 and 6, step 204, identifies predefined browsing execution conditions such as redirects, scripts, prior cookies); 
analyzing, by the computing hardware, a loading of the one or more webpages to identify one or more scripts executed during the loading of the one or more webpages (Jakobsson, para [0064], with reference to fig 2 and 6, identifies whether a script is included in the predefined browsing execution conditions); 
identifying, by the computing hardware, based at least in part on the analysis of the loading of the one or more webpages, a respective source script associated with each of the one or more tracking tools, wherein each respective source script invokes a respective tracking tool of the one or more tracking tools (Jakobsson, para [0065-66], with reference to fig 2 and 6, identifies whether additional unwanted scripts or cookies are present); 
analyzing, by the computing hardware, each of the one or more tracking tools to determine a categorization of each of the one or more tracking tools based at least in part on comparing data associated with each of the one or more tracking tools to known tracking tool data (Jakobsson, para [0065-66], with reference to fig 2 and 6, compares unwanted scripts or cookies with thresholds); 
generating, by the computing hardware, a computer- readable file comprising an indicator of each of the one or more tracking tools, an indicator of the respective source script associated with each of the one or more tracking tools, and an indicator of the categorization of each of the one or more tracking tools, wherein the indicator of the categorization of each of the one or more tracking tools 
storing, by the computing hardware in a computer memory, the computer-readable file (Jakobsson, para [0059], browser and corresponding instructions stored); 
detecting, by the computing hardware executing the tracking tool blocking script, that a particular script of the one or more scripts is attempting to execute on the one or more webpages (Jakobsson, para [0065-66], with reference to fig 2 and 6, determines a script is trying to run, such as a redirect action or tracking); 
determining, by the computing hardware executing the tracking tool blocking script, whether a that the particular script of the one or more scripts is not authorized to execute on the one or more webpages by: 
determining a categorization for the particular script of the one or more scripts, and 
determining that the categorization for the particular script of the one or more scripts corresponds to the unauthorized category indicated in the computer- readable file (Jakobsson, para [0065-66], with reference to fig 2 and 6, element 206, determines whether unwanted tracking matches conditions in configuration file, and whether it is within the blacklisted category. This is interpreted as determining a categorization and whether it is not authorized); and 
in response to determining that the particular script of the one or more scripts is not authorized to execute on the one or more webpages, automatically blocking, by the computing hardware executing the tracking tool blocking script, the particular script from executing on the one or more webpages while loading the one or more webpages (Jakobsson, para [0096-97], with reference to fig 6, elements 604, 
Jakobsson does not disclose:
generating, by the computing hardware, a tracking tool blocking script comprising a subset of the computer-readable file; 
2executing, by the computing hardware, the tracking tool blocking script in response to detecting, after generating the tracking tool blocking script, a request from a user to load the one or more webpages; and 
the following determining steps are the computer hardware performing the steps based on the script running;
determining a respective categorization from a plurality of potential categorizations for each of the one or more scripts based on a comparison of each of the one or more scripts to the categorization of each of the one or more tracking tools in the computer-readable file
Davis discloses:
generating, by one or more computer processors, a tracking tool blocking script comprising a subset of the computer-readable file (Davis, para [0023], JavaScript or similar scripts set cookies; Davis, para [0031], with reference to fig 3, element 56, script retrieves cookie list for only the webpage from table. Multiple webpages stored in table, as shown in fig 2); 
executing, by one or more computer processors, the tracking tool blocking script in response to detecting a request from a user to load the one or more webpages (Davis, para [0023-24], with reference to fig 1, determines whether to allow the transfer of information through cookie data packets based on a real-time dialog, element 20, that receives cookie handling settings from a user); 
determining, by one or more computer processors, based at least in part on executing the tracking tool blocking script, whether a particular script of the one or more scripts is authorized to 
at least partially in response to determining that the particular script of the one or more scripts is not authorized to execute on the one or more webpages, blocking, by one or more computer processors, based at least in part on executing the tracking tool blocking script, the particular script from executing on the one or more webpages (Davis, para [0025], allows or denies each detected cookie request based on the user selecting ‘allow’ or ‘deny’ setting).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include running a script to handle part of the browser functionality based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).
Jakobsson in view of Davis does not disclose:
determining a respective categorization from a plurality of potential categorizations for each of the one or more scripts based on a comparison of each of the one or more scripts to the categorization of each of the one or more tracking tools in the computer-readable file.
Touboul discloses:
determining a respective categorization from a plurality of potential categorizations for each of the one or more scripts based on a comparison of each of the one or more scripts to the categorization of each of the one or more tracking tools in the computer-readable file (Touboul, para [0051], categorizes the source, including the scripts, e.g. gambling source, adult content source, news source, reputable company, banking source).


Regarding claim 2, Jakobsson in view of Davis in further view of Touboul discloses the computer implemented method of claim 1. Davis additionally discloses wherein unauthorized category indicates that the user has not provided consent for use of a particular tracking tool of the one or more tracking tools associated with the particular script (Davis, para [0025], allows or denies each detected cookie request based on the user selecting ‘allow’ or ‘deny’ setting. Deny setting represents an unauthorized category).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include allowing user input based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).

Regarding claim 3, Jakobsson in view of Davis in further view of Touboul discloses the computer implemented method of claim 2. Davis additionally discloses further comprising generating a prompt requesting consent from the user for use of the particular tracking tool (Davis, para [0025], renders prompt to allow or deny cookies).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include allowing user input based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).

claim 4, Jakobsson in view of Davis in further view of Touboul discloses the computer implemented method of claim 2. Davis additionally discloses the unauthorized category further indicates that the user has not provided the consent for use of the particular tracking tool prior to initiating the request to load the one or more webpages (Davis, para [0023 and 25], user sets cookies of viewed pages. Upon navigating to that page at a later time, the system would have the knowledge that the user selected to deny the tracking tool prior to initiating a request to load the pages again).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include allowing user input based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).

Regarding claim 5, Jakobsson in view of Davis in further view of Touboul discloses the computer implemented method of claim 2. Davis additionally discloses a prompt requesting the consent from the user for use of the particular tracking tool (Davis, para [0025], renders prompt to allow or deny cookies).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include allowing user input based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).

Regarding claim 8, An automatic tracking tool blocking system comprising: 
processing hardware; and 
computer memory storing computer-executable instructions that, when executed by the processing hardware, cause the processing hardware to perform one or more operations comprising: 

analyzing one or more data flows generated during a loading of the one or more webpages to identify one or more scripts (Jakobsson, para [0064], with reference to fig 2 and 6, identifies whether a script is included in the predefined browsing execution conditions);
identifying, based on the analysis of the one or more data flows, a particular script of the one or more scripts as a particular source script for a particular tracking tool of the one or more tracking tools (Jakobsson, para [0065-66], with reference to fig 2 and 6, identifies whether additional unwanted scripts or cookies are present);
accessing a database of known tracking tool data (Jakobsson, para [0060], configuration file includes a policy with thresholds associated with various unwanted tracking data, and data matching blacklists and whitelists corresponding to undesirable and desirable websites and service providers); 
4using the database of known tracking tool data to determine a categorization for the particular tracking tool based on the particular tracking tool and the particular source script (Jakobsson, para [0059], browser and corresponding instructions stored); 
embedding an indicator of the particular tracking tool, an indicator of the particular source script, and an indicator of the categorization for the particular tracking tool in the one or more pieces of tracking tool analysis code, wherein the indicator of the categorization for the particular tracking tool indicates that the particular tracking tool is associated with an unauthorized category (Jakobsson, para [0065-66], with reference to fig 2 and 6, element 206, determines whether unwanted tracking matches conditions in configuration file, and whether it is within the blacklisted category. This is interpreted as determining a categorization and whether it is not authorized);

in response to identifying the particular tracking tool on the one or more webpages during the subsequent loading of the one or more webpages, tagging the particular tracking tool on the one or more webpages with the categorization to block the particular source script during the subsequent loading of the one or more webpages by determining that the categorization for the particular tracking tool indicates that the particular tracking tool is associated with the unauthorized category (Jakobsson, para [0096-97], with reference to fig 6, elements 604, blocking represented by not allowing script to access certain data and sending enough inaccurate data to continue allowing the website to load); 
automatically blocking the particular source script; and resuming the loading of the one or more webpages (Jakobsson, para [0096-97], with reference to fig 6, elements 604, blocking represented by not allowing script to access certain data and sending enough inaccurate data to continue allowing the website to load).
Jakobsson does not disclose:
selecting the categorization from a plurality of potential categorizations based on the indicator of the categorization embedded in the one or more pieces of tracking tool analysis code;
generating one or more pieces of tracking tool analysis computer code; 
in response to detecting the subsequent loading of the one or more webpages, executing the one or more pieces of tracking tool analysis computer code; and 
the following steps are the computer hardware performing the steps based on explicitly the tracking tool analysis computer code running.
Davis discloses:

in response to detecting the subsequent loading of the one or more webpages, executing the one or more pieces of tracking tool analysis computer code (Davis, para [0023], JavaScript or similar scripts set cookies; Davis, para [0031], with reference to fig 3, element 56, script retrieves cookie list for only the webpage from table. Multiple webpages stored in table, as shown in fig 2); 
in response to executing the one or more pieces of tracking tool analysis computer code, identifying the particular tracking tool on the one or more webpages during the subsequent loading of the one or more webpages (Davis, para [0029], detects cookie requests); 
at least partially in response to identifying the particular tracking tool on the one or more webpages during the subsequent loading of the one or more webpages, tagging the particular tracking tool on the one or more webpages (Davis, para [0025], determines, based on user input, whether to allow or deny each detected cookie request); and 
determining whether to execute the particular source script during the subsequent loading of the one or more webpages (Davis, para [0025], allows or denies each detected cookie request based on the user selecting ‘allow’ or ‘deny’ setting).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include running a script to handle part of the browser functionality based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).
Jakobsson in view of Davis does not disclose:

Touboul discloses:
selecting the categorization from a plurality of potential categorizations based on the indicator of the categorization embedded in the one or more pieces of tracking tool analysis code (Touboul, para [0051], categorizes the source, including the scripts, e.g. gambling source, adult content source, news source, reputable company, banking source).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the categorizing the scripts for security purposes. The motivation for doing so would have been to create personal security appliances (Touboul, para [0008]).

Regarding claim 11, Jakobsson in view of Davis in further view of Touboul discloses the computer implemented method of claim 2. Davis additionally discloses the unauthorized category further indicates that the user has not provided the consent for use of the particular tracking tool prior to initiating the request to load the one or more webpages (Davis, para [0023], user sets cookies of viewed pages. Upon navigating to that page at a later time, the system would have the knowledge that the user selected to deny the tracking tool prior to initiating a request to load the pages again).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include allowing user input based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).

Regarding claim 12, Jakobsson in view of Davis in further view of Touboul discloses the system of claim 11. Davis additionally discloses prompting the user for consent from the user for use of the 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include allowing user input based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).

Regarding claim 13, Jakobsson in view of Davis in further view of Touboul discloses the system of claim 11. Davis additionally discloses prompting the user for consent from the user for use of the tracking tools associated with the categorization; receiving a denial of consent from the user for use of the tracking tools associated with the categorization; and in response to receiving the denial of consent from the user for use of the tracking tools associated with the categorization, preventing the particular source script from executing during the subsequent loading of the one or more webpages (Davis, para [0023 and 25], user sets cookies of viewed pages. Upon navigating to that page at a later time, the system would have the knowledge that the user selected to deny the tracking tool prior to initiating a request to load the pages again).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to 

Regarding claim 14, Jakobsson in view of Davis in further view of Touboul discloses the system of claim 8. Jakobsson additionally discloses wherein the categorization is associated with one or more types of personal data processed by the particular tracking tool (Jakobsson, para [0097], user agent data represents personal data).

Regarding claim 15, Jakobsson discloses a non-transitory computer-readable medium storing computer- executable instructions for automatically blocking tracking tools, the computer-executable instructions comprising instructions for: 
loading one or more webpages (Jakobsson, para [0063-64], loads html pages); 
during the loading of the one or more webpages: 
identifying one or more tracking tools associated with the one or more webpages (Jakobsson, para [0064], with reference to fig 2 and 6, step 204, identifies predefined browsing execution conditions such as redirects, scripts, prior cookies); 
analyzing the loading of the one or more webpages to identify one or more scripts executed during the loading of the one or more webpages (Jakobsson, para [0064], with reference to fig 2 and 6, identifies whether a script is included in the predefined browsing execution conditions); and 
determining based on the analysis of the loading of the one or more webpages, that a particular script of the one or more scripts is a source script for a particular tracking tool of the one or more tracking tools by determining that the particular script invokes the particular tracking tool during the loading of the one or more webpages 
comparing the source script and the particular tracking tool to known tracking tool data (Jakobsson, para [0065-66], with reference to fig 2 and 6, element 206, compares unwanted scripts or cookies with thresholds);; 
determining based on the comparison of the source script and the particular tracking tool to known tracking tool data, a corresponding known tracking tool (Jakobsson, para [0065-66], with reference to fig 2 and 6, element 206, determines it is a known tracking tool within the set of conditions); 
determining, based on the known tracking tool data, a categorization for the known tracking tool, wherein the categorization for the known tracking tool indicates that the known tracking tool is associated with an unauthorized category (Jakobsson, para [0065-66], with reference to fig 2 and 6, element 206, determines it is on a blacklist or if it should be added to a blacklist); 
assigning the categorization for the known tracking tool to the source script’s webpage (Jakobsson, fig 6, element 614, adds website to category with all corresponding scripts); 
7determining to block the source script based on determining that the categorization assigned to the source script indicates that the known tracking tool is associated with the unauthorized category (Jakobsson, fig 6, elements 604 and 606, blocks certain responses to script and access to certain data); 
in response to determining to block the source script, automatically preventing, the source script from executing during the subsequent loading of the one or more webpages (Jakobsson, para [0096-97], with reference to fig 6, elements 604, blocking represented by not allowing script to access certain data and sending enough inaccurate data to continue allowing the website to load); and 

Jakobsson does not explicitly disclose:
assigning the categorization for the known tracking tool to the source script from a plurality of potential categorizations;
detecting a subsequent loading of the one or more webpages after assigning the categorization for the known tracking tool to the source script.
Davis discloses:
assigning a categorization for the known tracking tool to the source script (Davis, para [0030], generates list entries when the page is a new page)
detecting a subsequent loading of the one or more webpages after assigning the categorization for the known tracking tool to the source script (Davis, para [0031], if the page has been visited before, it accesses list).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute a script to include the browser functionality based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).
Jakobsson in view of Davis does not disclose:
assigning the categorization for the known tracking tool to the source script from a plurality of potential categorizations.
Touboul discloses:

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the categorizing the scripts for security purposes. The motivation for doing so would have been to create personal security appliances (Touboul, para [0008]).

Regarding claim 16, Jakobsson in view of Davis in further view of Touboul discloses the non-transitory computer-readable medium of claim 15. Davis additionally discloses the unauthorized category indicates that a user who initiated the subsequent loading of the one or more webpages has not provided consent for use of the particular tracking tool prior to initiating the subsequent loading of the one or more webpages (Davis, para [0023 and 25], user sets cookies of viewed pages. Upon navigating to that page at a later time, the system would have the knowledge that the user selected to deny the tracking tool prior to initiating a request to load the pages again).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include allowing user input based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).

Regarding claim 17, Jakobsson in view of Davis in further view of Touboul discloses the non-transitory computer-readable medium of claim 16. Davis additionally discloses wherein assigning the categorization to the source script comprises storing a data structure comprising an indication of the source script and an indication of the categorization as embedded data in one or more pieces of 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the storage of cookie data to include storing it in one or more pieces of JavaScript code. The motivation for doing so would have been to store the code with the capability to be detected by browsers (Davis, para [0023]).

Regarding claim 18, Jakobsson in view of Davis in further view of Touboul discloses the non-transitory computer-readable medium of claim 15. Davis additionally discloses wherein the computer-executable instructions further comprise instructions for tagging during the subsequent loading of the one or more webpages, the source script with the indication of the categorization (Davis, para [0023 and 25], user sets cookies of viewed pages. Upon navigating to that page at a later time, the system would have the knowledge that the user selected to deny the tracking tool prior to initiating a request to load the pages again).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of whether to execute malware to include allowing user input based on the teachings of Davis.  The motivation for doing so would have been to efficiently allow or deny cookies through a browser interface (Davis, para [0023]).

Regarding claim 21, Jakobsson in view of Davis in further view of Touboul discloses the computer-implemented method of claim 1. Touboul additionally discloses wherein the plurality of potential categorizations comprise a respective category of personal data processed by each of the one or more scripts (Touboul, para [0051], all categories weighted based on personal use).


Regarding claim 22, Jakobsson in view of Davis in further view of Touboul discloses the computer-implemented method of claim 1. Touboul additionally discloses wherein the plurality of potential categorizations comprise at least one of a functionality cookie type, a performance cookie type, a targeting cookie type, or a strictly necessary cookie type (Touboul, para [0051], functionality cookie type represented by type of website with script).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the categorizing the scripts for security purposes. The motivation for doing so would have been to create personal security appliances (Touboul, para [0008]).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson United States Patent Application Publication US 2016/0371507 in view of Davis United States Patent Application Publication US 2011/0302288, in further view of Touboul United States Patent Application Publication US 2007/0199060, as modified by Weinig United States Patent Application Publication US 2016/0359762.
Regarding claim 6, Jakobsson in view of Davis in further view of Touboul discloses the computer implemented method of claim 1. Jakobsson discloses the computer-readable file. However, Jakobsson in view of Davis does not disclose the computer-readable file is a JavaScript Object Notation (JSON) file.
Weinig discloses using JSON format to convey a list of web content (Weinig, para [0023]).


Regarding claim 7, Jakobsson in view of Davis in further view of Touboul in view of Wenig discloses the computer implemented method of claim 6. 
Weinig additionally discloses using JSON format to convey a list of web content (Weinig, para [0023], JSON objects are compiled; Weinig, para [0047], compiled data objects are stored and mapped to web content process    Once the compiled data object is store, the logic can map the memory storing the compiled data object to a web content process of the web client; Weinig, para [0048], web content process determines which content to render via JavaScript, html, and layout operations).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the computer readable file to be in a JSON format.  The motivation for doing so would have been to have the code be native to a web client (Weinig, para [0023]).

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson United States Patent Application Publication US 2016/0371507 in view of Davis United States Patent Application Publication US 2011/0302288, in further view of Touboul United States Patent Application Publication US 2007/0199060, as modified by Goldfeder United States Patent US 8,166,406.
Regarding claim 9, Jakobsson in view of Davis in further view of Touboul discloses the system of claim 8.  Jakobsson in view of Davis does not disclose the additional limitations of claim 9.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the analysis to include analyzing a response which could include relevant data based on the teachings of Goldfeder.  The motivation for doing so would have been enabling an application to provide additional information on cookies and their favorable or undesirable effects on personal information (Goldfeder, col 2, rows 14-30).

Regarding claim 10, Jakobsson in view of Davis in further view of Touboul in further view of Goldfeder discloses the computer implemented method of claim 9.  Goldfeder additionally discloses wherein identifying, based at least in part on the analysis of the one or more data flows, the particular script as the particular source script for the particular tracking tool is based at least in part on the analysis of the one or more response headers (Goldfeder, col 7, rows 43-60, analyzes headers within response.  The response contains policy data including cookie data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the analysis to include analyzing a response which could include relevant data based on the teachings of Goldfeder.  The motivation for doing so would have been enabling an application to provide additional information on cookies and their favorable or undesirable effects on personal information (Goldfeder, col 2, rows 14-30).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178